Name: Commission Decision (EU) 2019/513 of 26 March 2019 on the security framework for the European Defence Industrial Development Programme
 Type: Decision
 Subject Matter: economic geography;  economic policy;  defence;  information and information processing;  information technology and data processing;  cooperation policy;  European construction;  industrial structures and policy
 Date Published: 2019-03-27

 27.3.2019 EN Official Journal of the European Union L 85/43 COMMISSION DECISION (EU) 2019/513 of 26 March 2019 on the security framework for the European Defence Industrial Development Programme THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 249 thereof, Whereas: (1) The European Defence Industrial Development Programme (1) (hereafter the Programme) is the programme for 2019-2020 for the capability development window of the European Defence Fund. (2) Commission Decision (EU, Euratom) 2015/444 (2) shall apply to the handling of classified information in the Programme. (3) Given the specificities of the Programme and the role of Member States therein, Member States on whose territory the beneficiaries are established may classify foreground information generated in the performance of a development action, setting up a security framework to this end before the signature of the grant agreement, HAS ADOPTED THIS DECISION: Article 1 Classification of information 1. In the context of the Programme, the originatorship of classified foreground information generated in the performance of a development action shall be decided upon by the Member States, on whose territory the beneficiaries are established. 2. For that purpose, those Member States may decide on a specific security framework for the protection and handling of classified information relating to the action and shall inform the Commission thereof. 3. Such a security framework shall be without prejudice to the possibility for the Commission to have access to necessary information for the implementation of the action. 4. If no such specific security framework is set up by those Member States, the Commission shall set up the security framework for the action in accordance with the provisions of Decision (EU, Euratom) 2015/444. 5. The applicable security framework for the action has to be in place at the latest before the signature of the grant agreement. Article 2 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 26 March 2019. For the Commission The President Jean-Claude JUNCKER (1) Established by Regulation (EU) 2018/1092 of the European Parliament and of the Council of 18 July 2018 establishing the European Defence Industrial Development Programme aiming at supporting the competitiveness and innovation capacity of the Union's defence industry (OJ L 200, 7.8.2018, p. 30). (2) Commission Decision (EU, Euratom) 2015/444 of 13 March 2015 on the security rules for protecting EU classified information (OJ L 72, 17.3.2015, p. 53).